Citation Nr: 1728931	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an arthritic condition of the neck and back, to include palindromic arthritis (arthritic condition).

3.  Entitlement to service connection for an arthritic condition of the neck and back.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

5.  Entitlement to service connection for depression.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Air Force from December 1990 to October 1997.  Although she served during the Persian Gulf War, she did not serve in the Southwest Asia Theater of operations.  See 38 C.F.R. §§ 3.2 (i), 3.317(e).

These issues come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2013 rating decision continued a 10 percent disability rating for migraine headaches, denied service connection for depression, and reopened and denied the claim for service connection for palindromic arthritis.  The Veteran did not appeal the service connection claim for depression and it became final.

During the pendency of the appeal, an April 2014 rating decision granted a higher 30 percent disability rating for migraine headaches, effective September 8, 2011 (the filing date of the increased rating claim).  This issue remains in appellate status because this rating does not represent the highest possible benefit. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  In this case, evidence of record, discussed further in the remand section below, suggests an allegation of unemployability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's migraine headaches were manifested by very frequent completely prostrating attacks productive of severe economic inadaptability.

2.  In a final decision issued in February 2002, the RO denied the Veteran's claim for service connection for palindromic arthritis, finding the absence of a current disability.

3.  Evidence received since the February 2002 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's arthritic condition claim.

4.  The Veteran does not have a current arthritic condition, to include palindromic arthritis of the neck and back.

5.  In a final decision issued June 2013, the RO denied the Veteran's claim for service connection for depression, finding that new and material evidence had not been submitted.

6.  Evidence received since the June 2013 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's depression claim.

7.  The Veteran's depression is reasonably shown to be have been incurred in service or related to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The February 2002 rating decision that denied the Veteran's claim for service connection for palindromic arthritis is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for palindromic arthritis.  38 U.S.C.A. § 5108 (West 2014); 	 38 C.F.R. § 3.156 (a) (2016).

4.  An arthritic condition was not incurred in service; palindromic arthritis of the neck and back is not presumed to have been incurred in service.  38 U.S.C.A. 	 §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The June 2013 rating decision that denied the Veteran's claim for service connection for depression is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. 	 § 20.1103 (2016).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 	 § 3.156 (a) (2016).

7.  Service connection is warranted for depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

New and Material Evidence Claims

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.  All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A February 2002 rating decision denied service connection for palindromic arthritis.  The evidence of record at the time of the February 2002 rating decision included service treatment records (STRs), an April 2000 VA examination, and private treatment records.  The RO found that the evidence did not show a current disability.  The Veteran did not file a timely notice of disagreement.

A claim to reopen entitlement to service connection for palindromic arthritis was received in October 2013.  The evidence received since the previously denied claim includes VA treatment records which show complaints regarding arthritis and a reported history of migratory arthritis.  

Regarding depression, a June 2013 rating decision denied service connection for depression.  The evidence at the time of the denial included STRs, military personnel records, private and VA treatment records.  The RO found that depression was not caused by or incurred in service.

A claim to reopen entitlement to service connection for depression was received in March 2016, subsequent to a September 2015 Intent to File form.  The evidence considered in the June 2016 rating decision included more recent VA treatment records.  Subsequently, the Veteran associated a June 2017 private psychological positive opinion regarding the etiology of the Veteran's depression.  

The Board finds that the evidence received since the February 2002 and June 2013 rating decisions are not cumulative or redundant of the evidence of record at the time of the prior decisions and raise a reasonable possibility of substantiating the Veteran's service-connection claims for palindromic arthritis and depression.

Service Connection for Arthritic Condition of the Neck and Back

The Veteran seeks service connection for palindromic arthritis of the back and neck.  For the reason below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 	 § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A review of the record shows that the Veteran does not have a current diagnosis of an arthritic condition of the neck or back, to include palindromic arthritis.  In this regard, a March 2014 VA examination report notes that there is no evidence of a diagnosis of inflammatory, autoimmune, crystalline, or infections arthritis or dysbaric osteonecrosis.  During the examination, the Veteran reported a history of palindromic arthritis; however, upon testing and examination, the examiner found no pathology to render a diagnosis for palindromic arthritis.  

In rendering its decision, the Board notes the in-service complaints of migrating arthralgia in March 1993 with normal diagnostic testing and the April 1993 complaints of multiple joint pain episodic migratory polyarthritis.  The Board also notes the June 1993 specialist report in which the specialist was unable to find a condition to diagnose "as there was no active condition at the time of examination."

Although the Veteran was treated in service for migratory joint pain and a provisional diagnosis of palindromic arthritis was noted, there is no evidence of a current diagnosis of palindromic arthritis of the neck or back, or any other non-degenerative arthritic condition of the neck or back.  There are no X-ray findings of a rheumatoid arthritis condition.  Further, post-service treatment records show complaints regarding joint pain and treatment for arthralgia of the shoulder and knee; however, evidence does not show a competent diagnosis of palindromic arthritis of the neck or back.  Accordingly, the first element of service connection is not met and service connection for palindromic arthritis of the neck and back is not warranted.

Service Connection for Depression

The Veteran seeks service connection for depression.  For the reason below, the Board finds that service connection is warranted.

In addition to direct service connection discussed above, secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

It is not in dispute that the Veteran has depression.  Post-service treatment records note a diagnosis of depression in July 1998 and depressive disorder was shown to be diagnosed on a June 2017 mental disorders evaluation by a private provider.  It is also not in dispute that the Veteran is currently service connected for migraine headaches and a bilateral foot condition.  What remains to be established is whether her depression is related to service or her service-connected disabilities.

In June 2017, a private provider evaluated the Veteran, reviewed the record, and opined that the Veteran's depression began in service.  The private physician further opined that the Veteran's service-connected migraine headache and bilateral foot disabilities have aggravated her depressive disorder.  The provider explained that the Veteran reported having difficulty communicating with others, which causes her to isolate and be depressed.  In support of her opinion, the provider cited several medical journal articles, which indicated, in part, that there is a connection between headaches and depression.  As this licensed psychologist cited to the factual record and included a detailed rationale citing to medical literature in support of the opinion, the Board finds it to be of substantial probative value.

March 2017 statements are from E.G. and L.B, who have known the Veteran since before her active service.  They indicate that the Veteran's depression is a result of the Veteran's military service as they both indicate that the Veteran was happy, active, outgoing, motivated and social prior to military service.  The reported that during military service, the Veteran began withdrawn and she returned home angry, easily frustrated, socially isolated and neglected her personal hygiene.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's depression is related to her service or service-connected disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for depression is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Increased Ratings for Migraines

The Veteran asserts that she is entitled to a rating in excess of 30 percent for migraines.  For the reasons that follow, the Board finds that a 50 percent rating is warranted for migraines for the period on appeal.

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 	 38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to DC 8100, a higher 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016).

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness.  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."  

The rating criteria also do not define "severe economic inadaptability;" however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.

The Veteran's VA treatment records show consistent treatment for headaches during the appeal period.  They reflect that the Veteran was prescribed medication for her headaches. She consistently describes her headaches as debilitating, and her assertions are competent and credible.

The Veteran's headaches were evaluated at a VA examination in March 2014.  The examiner diagnosed the Veteran with migraine headaches and noted that the Veteran's headaches are treated with Butalbitol.  The symptoms noted were pulsating or throbbing head pain, pain localized to one side of the head and pain that worsens with physical activity.  Non-headache symptoms were listed as sensitivity to light, sensitivity to sound and changes in vision.  The duration of typical head pain was noted to be 1 to 2 days.  Characteristic prostrating attacks of migraine headache pain were noted to occur more frequently than once a month and the examiner indicated that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner further indicated that the headaches impact the Veteran's ability to work as she is unable to work at all when migraines are present.

In March 2017, a private provider evaluated the functional impact of the Veteran's headaches on her ability to work.  The physician noted that because of headaches, the Veteran would miss 3 or more days of work due to headaches; would need to leave early from work 3 or more days; and would not be able to stay focused for more than 3 days per month for at least 7 hours of an 8 hour workday.  The examiner was unable to determine whether the Veteran's headaches would prevent the Veteran from maintaining substantially gainful employment.  However, this is not the test for a 50 percent rating.  Rather, the question is whether the headaches caused severe economic inadaptability.  

In light of the evidence, the Board finds that the evidence is in relative equipoise that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the period on appeal. Accordingly, the Board finds that the Veteran is entitled to a rating of 50 percent, for her migraines, during the appeal period.


ORDER

A 50 percent rating for migraine headaches is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for an arthritic condition of the neck and back is granted.

Service connection for an arthritic condition of the neck and back is denied.  

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for depression is granted.

Service connection for depression is granted.


REMAND

The Board notes that in June 2017, a private physician indicated that the Veteran's depression rendered her unable to engage in gainful activity because of her major depressive disorder.  As TDIU claims are inextricably intertwined with increased ratings claims, based on this statement, the evidence of record suggests a claim for a TDIU, especially given the now 50 percent rating for headaches.  In addition, as the Board has granted service connection for depression in this decision, adjudication of TDIU in this case is also intertwined with the issuance of a rating for now service-connected depression.  As it is up to the AOJ to assign the proper disability rating for depression, the Board cannot yet adjudicate the issue of entitlement to a TDIU.  Accordingly, upon remand and after implementing this decision, as well as assigning a disability rating for depression, the AOJ should adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the completion of any additional development deemed necessary, including the assignment of a disability rating for depression, and the promulgation of this decision, the AOJ should adjudicate the claim for entitlement to a TDIU.  If it is determined that the service-connected disability picture fails to meet the rating percentage standards under 38 C.F.R. § 4.16 (a) at any point during the period on appeal, the AOJ should determine if referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16 (b) is warranted.

2.  If entitlement to a TDIU is not granted to the fullest extent, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


